Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 29 include among other things a refrigerator having an ice tray within an ice-making compartment housing. Where the top wall of the housing is stepped such that a space between the stepped top wall and the ice tray decreases with each step from a proximal (first) end of the ice tray to a distal (second) end. 
The following references are relevant to the claimed invention.
Koo (US 9,879,896) discloses delivery of cold air to an ice tray from a top wall (as shown in figure 5), but lacks the claimed stepped top wall.
Mitchell (US 10,156,394) discloses delivery of cold air to an ice tray, where a distance between the wall and ice tray decreases from a first end to a second end of the ice tray (shown in figure 6). However the wall is neither a stepped wall nor a top wall.
Lee et al (US 8,943,852) discloses delivery of cold air to an ice tray, where a distance between a stepped wall and an outlet surface progressively decreases (shown in figure 7). However the stepped wall does not space the length of the ice tray nor is the decreasing distance relative to the ice tray.
Yang (US 9,857,121) discloses delivery of cold air to an ice tray, where a stepped wall directs air towards an ice tray from a first end to a second end of the ice tray (shown in figure 2). However the wall is not a top wall and does not decrease over the length of the ice tray.
Lim et al (US 2008/0034780) discloses delivery of cold air to an ice tray, where a stepped wall directs air towards an ice tray from a first end to a second end of the ice tray (shown in figures 7 and 8). However the wall is not a top wall. Further although the distance between the 
Although various aspects of the claimed invention are found in the cited prior art above, no reference, alone or in combination with any other known reference, would result in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763